TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN






NO. 03-97-00083-CV






Christina Caroline Lukasik, Appellant



v.



Jacqueline L. Portz, Appellee






FROM THE COUNTY COURT AT LAW OF COMAL COUNTY


NO. 96CV-261, HONORABLE FRED CLARK, JUDGE PRESIDING 






PER CURIAM


	Appellant Christina Caroline Lukasik appeals from a judgment of the trial court in favor of
appellee Jacqueline L. Portz.  Because appellant has failed to file a brief, we will dismiss this appeal for
want of prosecution.

	The Clerk of this Court filed the transcript on February 13, 1997.  Accordingly, appellant's
brief was due on March 17, 1997.  See Tex. R. App. P. 74(k).  

	By letter dated April 23, 1997, the Clerk of this Court notified the parties that appellant's
brief was overdue and that the appeal was subject to dismissal unless appellant tendered a motion by May
5, 1997, reasonably explaining her failure to file a brief.  Tex. R. App. P. 74(l)(1); see Tex. R. App. P.
60(a)(2). Thus far, appellant has submitted neither a brief nor a motion for an extension of time to file a
brief.

	Accordingly, we dismiss the appeal for want of prosecution on our own motion.  Tex. R.
App. P. 60(a)(1), 74(l)(1); Sentinel Pipe Servs., Inc. v. Tandy Computer Leasing, 825 S.W.2d 212 
(Tex. App.--Fort Worth 1992, no writ); Dickson v. Dickson, 541 S.W.2d 895, 896 (Tex. Civ.
App.--Austin 1976, writ dism'd w.o.j.).




Before Chief Justice Carroll, Justices Aboussie and B. A. Smith

Appeal Dismissed for Want of Prosecution

Filed:    June 26, 1997

Do Not Publish